[Those portions of this agreement that have been omitted and filed separately
with the U.S. Securities and Exchange Commission pursuant to Delek US Holdings,
Inc.’s application requesting confidential treatment are marked “[***]” herein.]
Exhibit 10.6(d)
FOURTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT
     THIS FOURTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is made and entered into as of February 18, 2009 (provided, that
the provisions of Section 5 shall be effective as of the date provided therein),
by and among DELEK REFINING, LTD. (individually and, in its capacity as the
representative of the other Borrowers pursuant to Section 2.27 of the Credit
Agreement (as hereafter defined), “Delek Refining”), a Texas limited
partnership; and DELEK PIPELINE TEXAS, INC. (“Delek Pipeline”), a Texas
corporation; (Delek Refining and Delek Pipeline being referred to jointly as the
“Borrowers,” and individually as a “Borrower”); various financial institutions
(“Lenders”); SUNTRUST BANK, in its capacity as administrative agent for the
Lenders (the “Administrative Agent”), as issuing bank (the “Issuing Bank”), as
swingline lender (the “Swingline Lender”), and in its capacity as collateral
agent for the Lenders (the “Collateral Agent”; the Administrative Agent and
Collateral Agent are each hereafter referred to from time to time individually
as an “Agent” and jointly as “Agents”).
Recitals:
     Borrowers, Lenders and Agents are parties to a certain Second Amended and
Restated Credit Agreement, dated October 13, 2006, as amended as of December 15,
2008, January 30, 2009 and February 13, 2009 (as at any time further amended,
restated or otherwise modified, the “Credit Agreement”), pursuant to which
Lenders have made certain revolving credit loans and other extensions of credit
to Borrowers.
     The Administrative Agent, the Lenders signatory hereto and the Borrowers
desire to amend the Credit Agreement as set forth hereinafter.
     NOW, THEREFORE, for TEN DOLLARS ($10.00) in hand paid and other good and
valuable consideration, the receipt and sufficiency of which are hereby
severally acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:
     1. Definitions. All capitalized terms used in this Amendment, unless
otherwise defined herein, shall have the meaning ascribed to such terms in the
Credit Agreement.
     2. Amendment to Definition. The definition indicated below is hereby
amended and restated to provide as follows:
          “Borrowing Base Certificate” shall mean a certificate, substantially
in the form attached hereto as Exhibit H, by which the Borrowers shall certify
to each Agent and the Lenders, with such frequency as provided in Section 5.9
hereof, the amount of the Borrowing Base as of the date of the certificate
(which date shall be not more than four (4) Business Days earlier than the date
of submission of such certificate to Collateral Agent) and the calculation of
such amount.
     3. Amendment to Definition. The definition of “Reinstatement Conditions” is
hereby amended by deleting the proviso therein and replacing the same with:
          “provided, that if Borrowers fail to satisfy the applicable Excess
Availability Conditions more than three (3) times following the occurrence of
the Recommencement Conditions (as defined in the Fourth Amendment to this
Agreement, dated as of February 18, 2009) during any twelve (12) month period,
the Borrowers may not avail themselves of the applicable Reinstatement
Conditions for a period of twelve (12) months from the date on which the
Borrowers last failed to satisfy such Excess Availability Conditions.”

 



--------------------------------------------------------------------------------



 



     4. Suspension of Revolving Commitments. Until Delek Refining shall have
satisfied the Recommencement Conditions (as hereafter defined), the Lenders
shall have no Revolving Commitments under the Credit Agreement; provided that,
no earlier than two weeks prior to the anticipated (as of such date)
recommencement of such refinery operations, at the written request of the
Borrowers the Issuing Bank shall issue Letters of Credit under Section 2.23 of
the Credit Agreement for the account of the Borrowers up to an amount not to
exceed the lesser of (i) $100,000,000 in the aggregate face amount or (ii) the
value of crude oil equal to 2,000,000 barrels multiplied by the weighted average
price per barrel for the crude oil reflected in the applicable Letters of
Credit, minus the amount of open trade credit utilized from beneficiaries of
such Letters of Credit; provided that, in connection with any such issuance of
Letters of Credit, the provisions of Section 2.23(a)(iii) shall not be
applicable. For purposes hereof the term “Recommencement Conditions” shall mean
the Borrowers satisfaction on or before September 30, 2009, of each of the
following conditions:
(a) Borrower’s shall have Availability of not less than $30,000,000 as evidenced
by a current Borrowing Base Certificate;
(b) no Default or Event of Default shall exist or would exist upon the
reinstatement of the Revolving Commitments;
(c) the Administrative Agent’s receipt of (i) reasonably satisfactory field
examinations of the Borrowers’ refinery in Tyler, Texas (the “Refinery”),
including the Collateral (which the Administrative Agent agrees to promptly
complete following reconstruction upon the Borrowers’ written request) and
(ii) the status of penalties or claims, if any, asserted by OSHA or any other
applicable Governmental Authority;
(d) the Pipeline Transaction (as hereafter defined) shall have been consummated
and (i) the Borrowers shall have entered into through-put and storage agreements
with the Buyer (as hereafter defined) substantially on the terms set forth on
Schedule 1 and otherwise on commercially reasonably terms (the “Pipeline
Agreement”), and (ii) the Administrative Agent and the Buyer shall have entered
into access agreements with respect to such pipeline and storage facilities
which permits the Administrative Agent, following an Event of Default and as
assignee of the Borrowers, to be entitled to the rights of Borrowers under the
Pipeline Agreement for so long as Administrative Agent performs obligations of
Borrowers thereunder and which agreement is otherwise reasonably acceptable to
the Administrative Agent; and
(e) the Borrowers shall have represented to the Administrative Agent in writing
that (w) the Refinery has been restored to a through-put operating capability of
not less than 40,000 bpd (x) all required repairs to the Refinery have been
completed to allow for such capability, (y) the Borrowers shall have received
all material federal, state and local permits, approvals and authorizations
necessary to achieve such capability and (z) the Borrowers have utilized or will
utilize not less than $27,500,000 of cash proceeds from the Pipeline Transaction
(as hereafter defined) in connection with the repair and improvement of the
Refinery.
     5. Application of Section 5.16(a). Effective as of November 20, 2008, the
provisions of Section 5.16(a) shall not apply for any purpose under the Credit
Agreement until the Restart (as defined below) of Delek Refining’s refinery
operations, on which date such provisions shall be deemed reinstated for all
periods following such date.
     6. Payments of Permitted Subordinated Debt. From the date of the issuance
of any Letter of Credit under Section 4 of this Amendment through the date on
which the Borrowers’ Refinery operations are operating at an average daily
charge rate of 50,000 bpd for 30 consecutive days, the Borrowers shall make no
payments of principal in respect of Permitted Subordinated Debt unless (a) the
Borrowers shall have received $30,000,000 or more in insurance proceeds, and (b)
Availability is not less than $15,000,000 after giving effect to any such
payment. At all times other than during such period, the Borrowers shall be
permitted to repay permitted Subordinated Debt as permitted by the Subordination
Agreement or Section 5.19 of the Credit Agreement, as applicable.

 



--------------------------------------------------------------------------------



 



     7. Amendment to Section 7.14. The reference to“$1,000,000” in Section 7.14
of the Credit Agreement is hereby amended to read as: “$10,000,000,” and the
following proviso shall be added at the end of such Section: “; provided that
this Section 7.14 shall not apply to any operating lease or agreement to lease
entered into or assumed in connection with the Pipeline Transaction (as defined
in the amendment to this Agreement, dated on or about February 18, 2009).”
     8. Recommencement of Refinery Operations. The parties hereto acknowledge
that since November 20, 2008, the refinery operated by Borrowers in Tyler, Texas
(the “Refinery”), has been rendered inoperable due to an incident which occurred
on such date (the “Incident”). The Borrowers will, and will cause each of their
Subsidiaries to, restart operations at the Refinery after the Incident no later
than September 30, 2009 (the “Required Restart Date”). For purposes of
satisfying this covenant, Borrowers shall be required to (i) resume refining
operations at the Refinery on or before the Required Restart Date, and
(ii) process on average, for seven (7) consecutive days immediately following
the actual date of restart, an amount of crude oil daily equal to 40,000 bpd
(the “Restart”). The Borrowers’ failure to restart Refinery operations as
required hereinabove as of the Required Restart Date shall be deemed an Event of
Default under the Credit Agreement. The Required Restart Date shall be
automatically tolled for a period not to exceed 30 consecutive days upon the
Borrowers’ written notice to the Administrative Agent on or before the Required
Restart Date that an event of Force Majeure (as hereafter defined) has occurred.
For purposes hereof the term “Force Majeure” shall mean acts of God, strikes,
lockouts or other industrial disturbances, acts of the public enemy, wars,
blockades, insurrections, riots, storms, floods, washouts, civil disturbances
and any other causes whether of the kind herein enumerated or otherwise not
reasonably within the control of the Borrowers and which by the exercise of due
diligence the Borrowers are unable to prevent or overcome. Notwithstanding the
foregoing, the inability of the Borrowers to make payments when due, or to
secure funds, arrange bank loans or other financing, or obtain adequate credit
shall not be regarded as events of Force Majeure.
     9. Pipeline Transaction. Notwithstanding any provision of the Credit
Agreement and the other Loan Documents to the contrary and for so long as no
Event of Default exists, the Administrative Agent consents to (x) the
conveyance, sale, lease, license, assignment, transfer or other disposition of
certain pipeline and storage property assets as set forth in Schedule II
attached hereto and related properties and interests, both real and personal, by
Delek Refining and certain subsidiaries of the Borrowers to Delek Marketing GP,
LLC or Affiliates thereof (in any instance, the “Buyer”) and (y) the Borrowers
entering into the Pipeline Agreement and any other agreements reasonably
determined by the Borrowers to be necessary to effect the foregoing transactions
(the transactions referenced in the foregoing clauses (x) and (y) being
collectively referred to as the “Pipeline Transactions”); provided that (a) the
Borrowers shall have given to the Administrative Agent 3 days prior written
notice of the consummation of the Pipeline Transaction, which notice shall
include, in reasonable detail, the final terms and conditions of the Pipeline
Transaction and copies of all material documentation executed or delivered in
connection with such transaction; (b) the Borrowers shall have delivered to the
Administrative Agent a current appraisal Pipeline System (taking into account
the Pipeline Transaction) prepared by a reputable firm experienced in appraising
assets of similar, which reflects a valuation of the Pipeline Transaction that
is consistent with the total cash consideration received by Borrowers in
connection therewith; and (c) in connection therewith, the Administrative Agent
and the Borrowers shall have reached an agreement as to appropriate additional
Availability Reserve in a manner consistent with the definition thereof and
Section 5.9 of the Credit Agreement. Subject to the foregoing and at the
Borrowers’ expense, the Administrative Agent shall execute and deliver such
releases as may be reasonably requested by the Borrowers to terminate any
negative pledges to the extent relating to the assets subject to the Pipeline
Transaction.
     10. Covenants to Deliver. Until the Recommencement Conditions have been
satisfied, the Borrowers shall deliver to the Administrative Agent a Borrowing
Base Certificate no less frequently than weekly. Following the satisfaction of
the Recommencement Conditions, the Borrowers shall deliver Borrowing Base
Certificates in accordance with the terms of Section 5.9 of the Credit
Agreement.
     11. Ratification and Reaffirmation. Each Borrower hereby ratifies and
reaffirms the Obligations, each of the Loan Documents and all of such Borrower’s
covenants, duties, indebtedness and liabilities under the Loan Documents, in
each case as amended hereby.

 



--------------------------------------------------------------------------------



 



     12. Acknowledgments and Stipulations. Each Borrower acknowledges and
stipulates that the Credit Agreement and the other Loan Documents executed by
Borrowers are legal, valid and binding obligations of Borrowers that are
enforceable against Borrowers in accordance with the terms thereof; all of the
Obligations are owing and payable without defense, offset or counterclaim (and
to the extent there exists any such defense, offset or counterclaim on the date
hereof, the same is hereby waived by each Borrower); and the security interests
and liens granted by Borrowers in favor of Administrative Agent, for the benefit
of itself and Lenders, are duly perfected, first priority security interests and
liens to the extent provided therein.
     13. Representations and Warranties. Each Borrower represents and warrants
to Agents and Lenders, to induce Agents and Lenders to enter into this
Amendment, that (a) after giving effect to this Amendment, no Default or Event
of Default exists on the date hereof; (b) the execution, delivery and
performance of this Amendment have been duly authorized by all requisite company
action on the part of each Borrower and this Amendment has been duly executed
and delivered by each Borrower; (c) all of the representations and warranties
made by Borrowers in the Credit Agreement are true and correct, in all material
respects, on and as of the date hereof, except those representations and
warranties made as of a specific date in which such case such representations
and warranties were true and correct as of such date; and (d) the Borrowers have
not received from OSHA, the EPA or any other applicable Governmental Authority
notifications or citations alleging or asserting the imposition of penalties or
violations of applicable law arising from the Incident.
     14. Reference to Credit Agreement. Upon the effectiveness of this
Amendment, each reference in the Credit Agreement to “this Agreement,”
“hereunder,” or words of like import shall mean and be a reference to the Credit
Agreement, as amended by this Amendment.
     15. Breach of Amendment. This Amendment shall be part of the Credit
Agreement and a breach of any representation, warranty or covenant herein shall
constitute an Event of Default (following the expiration of any applicable cure
period).
     16. Conditions Precedent. The effectiveness of the provisions contained in
this Amendment are subject to the satisfaction of each of the following
conditions precedent, in form and substance reasonably satisfactory to the
Administrative Agent:
(a) the Administrative Agent shall have received this Amendment duly executed by
the parties;
(b) the Administrative Agent shall have received amounts payable under a fee
letter dated on or about the date hereof and payment to the Administrative Agent
for the ratable benefit of the Lenders of the amendment fee referenced in
Section 17 of this Amendment;
(c) the Administrative Agent shall have received from Borrowers such other
agreements, assurances, financing statements or other documents as the
Administrative Agent may reasonably request in connection with the subject
matter of this Amendment.
     17. Amendment Fee. In consideration of the Agents’ and Lenders’ willingness
to enter into this Amendment, Borrowers agree to pay to the Administrative Agent
for the ratable benefit of each Lender which executes this Amendment on or
before Wednesday , February 18, 2009, an amendment fee in an amount equal to
.25% of the amount of the Revolving Commitment of each such Lender.
     18. Expenses of the Administrative Agent. Borrowers agree to pay all costs
and expenses incurred by the Administrative Agent in connection with the
preparation, negotiation and execution of this Amendment and any other Loan
Documents executed pursuant hereto and any and all amendments, modifications,
and supplements thereto, including, without limitation, the reasonable costs and
fees of Agent’s legal counsel and any taxes or expenses associated with or
incurred in connection with any instrument or agreement referred to herein or
contemplated hereby.
     19. Miscellaneous. This Amendment shall be effective upon acceptance by the
Administrative Agent and Lenders, whereupon the same shall be governed by and
construed in accordance with the internal laws of the State of Georgia. This
Amendment shall be binding upon and inure to the benefit of the parties hereto
and their

 



--------------------------------------------------------------------------------



 



respective successors and assigns. This Amendment may be executed in any number
of counterparts and by different parties to this Amendment on separate
counterparts, each of which, when so executed, shall be deemed an original, but
all such counterparts shall constitute one and the same agreement. Any signature
delivered by a party by facsimile transmission shall be deemed to be an original
signature hereto. Section titles and references used in this Amendment shall be
without substantive meaning or content of any kind whatsoever and are not a part
of the agreements among the parties hereto.
     20. No Novation, etc. Except as otherwise expressly provided in this
Amendment, nothing herein shall be deemed to amend or modify any provision of
the Credit Agreement or any of the other Loan Documents, each of which shall
remain in full force and effect, including, without limitation, the Borrowers’
obligation to pay commitment fees pursuant to Section 2.15(b) of the Credit
Agreement. This Amendment is not intended to be, nor shall it be construed to
create, a novation or accord and satisfaction, and the Credit Agreement as
herein modified shall continue in full force and effect.
     21. Further Assurances. Each Borrower agrees to take such further actions
as the Administrative Agent shall reasonably request from time to time in
connection herewith to evidence or give effect to the amendments set forth
herein or any of the transactions contemplated hereby.
     22. Waiver of Jury Trial. To the fullest extent permitted by applicable
law, the parties hereto each hereby waives the right to trial by jury in any
action, suit, counterclaim or proceeding arising out of or related to this
Amendment.
     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed under seal and delivered by their respective duly authorized
officers on the date first written above.

            DELEK REFINING, LTD.

By: DELEK US REFINING GP, LLC
Title: General Partner
      By   /s/ Edward Morgan         Name:           Title:                 By  
/s/ Gregory A. Intemann         Name:   Gregory A. Intemann        Title:  
Treasurer        DELEK PIPELINE TEXAS, INC.
      By   /s/ Edward Morgan         Name:           Title:                 By  
/s/ Gregory A. Intemann         Name:   Gregory A. Intemann        Title:  
Treasurer   

 



--------------------------------------------------------------------------------



 



Schedule I

In connection with the asset sale, the parties will enter into a long term
Pipelines and Tankage Agreement whereby Delek Refining and/or its affiliates
(“Refining”) will continue to use the pipelines and tank storage and Buyer will
provide transportation and storage services to Refining. In exchange for these
services, Refining will pay Buyer a throughput fee equal to $0.35 per barrel
subject to annual increases based on the FERC Oil Pipeline Index (with an
minimum guaranteed monthly fee of $425,000) and a guaranteed storage fee equal
to $250,000 per month for capacity of 900,000 barrels per month subject to
annual increases based on the FERC oil Pipeline Index. Refining will continue to
pay the Plains pipeline lease fee of [***] per barrel up to 27,000 bpd then
[***] per barrel (total estimated at [***] annually). Buyer will be responsible
for all maintenance capital expense.
Schedule 1

 



--------------------------------------------------------------------------------



 



SCHEDULE II

Pipeline Transaction Assets

•   The real and personal property consisting of approximately 16.58 acres in
Smith County, and 55.347 · acres in Gregg County, Texas, as shown on the S.S.
Davis Survey A-59, and otherwise referred to as the La Gloria Tank Farm Site,
along with the crude oil pipeline and crude oil gathering system and all rights
of way and any other related assets associated therewith;   •   The crude oil
pipeline and crude oil gathering system located in Smith, Gregg and Rusk
Counties, Texas, and all rights of way associated therewith, owned by or in
favor of MPC Pipeline Acquisition, Inc. (“MPC Pipeline”) and MPC Land
Acquisition, Inc. (“MPC Land”);   •   All other real property interests
(including easements, licenses or other rights of way) owned or leased by or for
the benefit of MPC Pipeline and MPC Land together with all improvements,
fixtures, non crude oil inventories, equipment and fixtures located thereon;   •
  All other real property interests (including easements, licenses or other
rights of way) owned or leased by or for the benefit of Delek Refining, Ltd.,
Delek Land Texas, Inc. and Delek Pipeline Texas, Inc. for use in connection with
the above referenced pipeline and gathering system, together with all
improvements, fixtures, non crude oil inventories, equipment and fixtures
located thereon   •   All machinery, equipment, vehicles, tools, supplies, spare
parts, catalysts, chemicals and precious metals and other non-crude oil personal
property owned by MPC Land and MPC Acquisition, located at the above listed
sites and used or held for use by MPC Land or MPC Acquisition in connection with
their operations, and all spare parts owned by MPC Land and MPC Acquisition,
located off the transferred sites and held for use by MPC Land or MPC
Acquisition in connection with their operations;   •   That certain Pipeline
Capacity Lease Agreement, dated April 12, 1999 by and between La Gloria Oil and
Gas Company and Scurlock Permian LLC, as extended by Extension of Lease, dated
effective January 1,2005 (and as may have been further extended or amended), by
and between La Gloria Oil and Gas Company and Plains Marketing L.P., as
successor in interest to Scurlock Permian LLC.   •   Such other properties,
rights and interests (whether contractual or otherwise) directly associated with
the operation, maintenance of the assets transferred by MPC Pipeline and MPC
Land;   •   All rights to the name and mark ·“McMurrey” and any other
intel1ectual property rights that are in use with the foregoing assets; and   •
  All books and records relating primarily to the foregoing assets.

 



--------------------------------------------------------------------------------



 



CONSENT ANDREAFFIRMATION
     Each of the undersigned guarantors of the Obligations of the Borrowers at
any time owing to the Agents and the Lenders hereby (i) acknowledges receipt of
a copy of the foregoing Fourth Amendment to Second Amended and Restated Credit
Agreement; (ii) consents to the Borrowers’ execution and delivery thereof;
(iii) agrees to be bound thereby; and (iv) affirms that nothing contained
therein shall modify in any respect whatsoever its guaranty of the Obligations
and reaffirms that such guaranty is and shall remain in full force and effect.
     IN WITNESS WHEREOF, the undersigned has executed this Consent and
Reaffirmation as of the date of such Fourth Amendment to Second Amended and
Restated Credit Agreement.

            DELEK REFINING, INC.
        By:   /s/ Edward Morgan         Name:           Title:                
By:   /s/ Gregory A. Intemann         Name:           Title:   Treasurer       
DELEK US REFINING GP, LLC
      By:   /s/ Edward Morgan         Name:           Title:                
By:   /s/ Gregory A. Intemann         Name:           Title:   Treasurer       
DELEK LAND TEXAS, INC.
      By:   /s/ Edward Morgan         Name:           Title:                
By:   /s/ Gregory A. Intemann         Name:           Title:   Treasurer     

[Signatures will continue on following page]

 



--------------------------------------------------------------------------------



 



            MPC PIPELINE ACQUISITlON, INC.
      By:   /s/ Edward Morgan         Name:           Title:                
By:   /s/ Gregory A. Intemann         Name:           Title:   Treasurer       
MPC LAND ACQUISITION, INC.
      By:   /s/ Edward Morgan         Name:           Title:                
By:   /s/ Gregory A. Intemann         Name:           Title:   Treasurer     

[Signatures will continue on following page]

 